The appeal in this case should be dismissed. There is nothing properly here for review. The 268th section of the Code of Procedure provides the mode of reviewing cases tried by the court without a jury, and expressly declares that "questions, whether of fact or of law, arising upon the trial, can only be reviewed in the manner prescribed by this section." The printed papers in this action contain no exceptions to any decision on a matter of law arising on the trial, nor any case in conformity to the requirements of the Code or the rules of the court.
Appeal dismissed with costs. *Page 445